Citation Nr: 0411170	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-18 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable rating for tuberculosis, 
lymphadenitis, inactive, with scar in neck.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 








INTRODUCTION

The veteran had active service from August 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO rating decision which denied a compensable 
rating for tuberculosis, lymphadenitis, inactive, with scar in 
neck.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he should be entitled to a compensable 
rating for his service-connected tuberculosis, lymphadenitis, 
inactive, with scar in the neck.  In his July 2003 substantive 
appeal (VA Form 9) he reported that his condition had worsened and 
was all over his body.  He further claimed he cannot have surgery 
because the condition is all over his body, it comes and goes, and 
it is difficult to control.  He reported he was under the 
treatment of a doctor "since then".  It is unclear as to which 
medical provider the veteran has referred.  The record reflects 
that the latest treatment records in the claims file are from the 
Ponce VA outpatient clinic and are dated in January 2002.  In 
order to fully assess the current nature of the disability at 
issue, the RO should obtain any additional treatment records 
pertaining to the veteran's service-connected disorder.

Accordingly, the Board remands this case for the following: 

1.  The RO should contact the veteran and request that he provide 
the names and addresses of all medical care providers who have 
treated him for his tuberculosis, lymphadenitis, inactive, with 
scar in the neck since January 2002.  After securing the necessary 
releases, the RO should obtain copies of these records.  

2.  After the foregoing development has been completed, the RO 
should review the evidence of record and adjudicate the claim, 
with consideration of any additional information obtained as a 
result of this remand.  If the decision remains adverse to the 
veteran, he and his representative should be furnished a 
Supplemental Statement of the Case, containing notice of all 
relevant actions taken on the claim including the applicable legal 
authority (including the VCAA), and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



